Title: From John Adams to Joseph Palmer, 6 May 1777
From: Adams, John
To: Palmer, Joseph


     
      Dear sir
      Philadelphia May 6. 1777
     
     I had a few days ago the Pleasure of receiving your Favour of the 16. Ultimo.
     The Subject of Finances, is the most important, of any that can come under our Consideration. If We can Support those We can, carry on the War with Vigour and probably with success. But if We go on, as We have We must suffer, extream Distress. The science of a Financier is to be learned only from Books or from Travel. I have Scarce a Moment to look into a Book and I never travelled. Some of our Bostonian Genius’s who understand the Nature of Commerce and of Money must turn their Thoughts to these Subjects.
     I think with you that We ought to negotiate with some foreign Power Loans of Cash; But this is attended with great Difficulty. We might possibly borrow, but there is a vast Risque in transporting, the Money across the sea.
     I know not what to say of the Lottery, You say is in Contemplation. I dread the Effects of the Gambling Spirit that is abroad. Salt, Lead, sulphur, Allum and Copperas, are Articles of great Importance, but whether you cannot import them cheaper, than you can make them, (under all the Risques) I know not.
     I wish you had informed me, how many Men of our Quota, are raised and how many marched. We are Suffering much for Want of Men. The surprizes at Bound Brook, Peeks kill and Danbury were all owing to this Cause. I hope and pray that our State will not fall a Man short of its Quota, and that every Man will be sent to Ti. and Morristown.
     I Sincerely condole with you under Mrs. Palmers Indisposi­tion. Be pleased to make my Compliments to her and all the Family. I hope she will recover, beyond your apprehensions. I am &c.
    